 

Exhibit 10.124

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO UNSECURED PROMISSORY NOTE

 

This Amendment No. 1 to Unsecured Promissory Note (the "Amendment") is made as
of this 21st day of March, 2016, by and between TWINLAB CONSOLIDATED HOLDINGS,
INC., a Nevada corporation ("Maker"), and GREAT HARBOR CAPITAL, LLC, a Delaware
limited liability company ("Holder").

 

WHEREAS, the Maker is indebted to the Holder under a certain Unsecured
Promissory Note in the principal amount of Two Million Five Hundred Thousand
Dollars ($2,500,000) dated January 28, 2016 (the "Note"); and

 

WHEREAS, the Borrower and the Holder have agreed to amend the Note in accordance
with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.           Section 2.01(c) of the Note is hereby restated in its entirely to
read as follows:

 

(c)          The occurrence of (x)(i) a default or an event of default with
respect to any indebtedness of Maker for borrowed money that accrues interest,
including, but not limited to Midcap Funding X Trust, Penta Mezzanine SBIC Fund
I, L.P., JL-Mezz Utah, LLC, JL Properties, Inc., Holder and Golisano Holdings
LLC ("Golisano Holdings") and (ii) such indebtedness is accelerated by the
creditor or (y) for the non-payment of indebtedness of Maker for borrowed money
at its scheduled final maturity (including any extension or refinancings
thereof);

 

2.           Section 3.11 of the Note is hereby restated in its entirely to read
as follows:

 

3.11         Pari Passu Notes. Maker and Holder acknowledge and agree that the
payment of all or any portion of the outstanding principal amount of this Note
and all interest hereon shall be pari passu in right of payment and in all other
respects to that certain Unsecured Promissory Note, dated as of March 21, 2016
(the "Second Holder Note"), in the original principal amount of $7,000,000
issued by Maker to Holder, that certain Unsecured Promissory Note, dated as of
January 28, 2016 (the "First Golisano Holdings Note"), in the original principal
amount of $2,500,000 issued by Maker to Golisano Holdings and that certain
Unsecured Promissory Note, dated as of March 21, 2016, in the original principal
amount of $7,000,000 issued by Maker to Golisano Holdings (the "Second Golisano
Holdings Note" and collectively with the First Golisano Holdings Note, the
"Golisano Holdings Notes"). All payments of principal and interest on the Notes
shall be made pro rata based on the unpaid principal balance under this Note,
the Second Holder Note and the Golisano Holdings Notes. If Holder receives any
payment or other amount in excess of that which it is entitled to under this
Section 3.11, it shall, and shall be deemed to, hold such excess amount in trust
for the benefit of Golisano Holdings to the extent it is entitled thereto and
shall pay such excess amount over to Golisano Holdings as promptly as
practicable. Maker and Holder hereby agree that Golisano Holdings is an express
third party beneficiary of this Section 3.11 and it shall not be amended or
modified without the express written consent of Golisano Holdings.

 

Amendment No. 1 to Unsecured Promissory Note (Great Harbor)

 

 

 

 

3.           Except as expressly amended hereby, all terms and conditions of the
Note shall remain in full force and effect.

 

4.           Upon the effectiveness of this Amendment, each reference in the
Note to "the Note," "this Note," "hereunder," "hereof," "herein," or words of
similar import shall mean and be a reference to the Note, as amended by this
Amendment.

 

5.           This Amendment constitutes the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior negotiations, understandings, and agreements between such
parties with respect to the subject matter hereof. To the extent of any conflict
between the terms and conditions of this Amendment and the Note, the terms and
conditions of this Amendment shall govern.

 

6.           This Amendment may be executed in one or more counterparts,
including by means of facsimile and/or portable document format, each of which
shall be an original and all of which shall together constitute one and the same
document.

 

[SIGNATURE PAGE FOLLOWS]

 

2

 

 

EXECUTION VERSION

 

IN WITNESS WHEREOF, Maker and Holder have executed this Amendment as of the date
first above written.

 

  TWINLAB CONSOLIDATED HOLDINGS, INC.         By: /s/ Naomi Whittel     Name:
Naomi Whittel     Title:  Chief Executive Officer         GREAT HARBOR CAPITAL,
LLC         By: /s/ Mark J. Bugge     Mark J. Bugge     Title: Secretary

 

Amendment No. 1 to Unsecured Promissory Note (Great Harbor)

 



 

